Title: Enclosure: Mathew Carey’s Invoice for Books Bought for Thomas Jefferson, 12 September 1816
From: Carey, Mathew
To: Jefferson, Thomas


            
              Phiila 12h sepr 1816
            
            Thos Jefferson Esqr
               Bot of Mathew Carey
            
              
                 To
                Vandale Super Arest
                $2
                
              
              
                
                Bonnycastle’s Algebra 
                
                .50
              
              
                
                Potters Mathematics
                1
                .25
              
              
                
                
                $3
                .75
              
            
          